NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                          v.

                 RUDE ECHOHAWK FUENTEZ, Petitioner.

                          No. 1 CA-CR 12-0679 PRPC
                               FILED 3-4-2014


    Petition for Review from the Superior Court in Maricopa County
                           No. CR2000-151857
                  The Honorable Robert E. Miles, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Respondent

Rude Echohawk Fuentez, Buckeye
Petitioner Pro Se
                          STATE v. FUENTEZ
                          Decision of the Court



                     MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Jon W. Thompson joined.


G O U L D, Judge:

¶1             Petitioner Rude Echohawk Fuentez petitions this court for
review from the dismissal of his petition for post-conviction relief.
Presiding Judge Andrew W. Gould and Judges Peter B. Swann and Jon W.
Thompson have considered the petition for review and, for the reasons
stated, grant review but deny relief.

¶2             A jury convicted Fuentez of two counts of molestation of a
child in 1986. After the State successfully challenged Fuentez’s initial
sentences on appeal, the trial court ultimately sentenced him to two
consecutive terms of twenty-three years’ imprisonment. Fuentez now
seeks review of the summary dismissal of his fifth successive petition for
post-conviction relief.1 Fuentez argues the trial court should resentence
him pursuant to more favorable sentencing provisions that became
effective in 1994, approximately nine years after he committed the offenses
and eight years after his convictions. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9(c).

¶3           We deny relief. “A basic principle of criminal law requires
that an offender be sentenced under the laws in effect at the time he
committed the offense for which he is being sentenced.” State v. Newton,
200 Ariz. 1, 2, ¶ 3, 21 P.3d 387, 388 (2001). Changes to the sentencing
scheme that did not occur until 1994 have no application to Fuentez’s case.




1     The trial court incorrectly identified this as Fuentez’s fourth post-
conviction relief proceeding.



                                    2
                 STATE v. FUENTEZ
                 Decision of the Court

¶4   We grant review and deny relief.




                           :mjt




                           3